RALPH B. GUY, JR., Circuit Judge,
concurring in part and dissenting in part.
I concur in all of the court’s opinion except part III-A. I would hold that plaintiff waived his failure-to-wam' claim and that on retrial this issue may not be submitted to the jury.
Shortly before trial plaintiffs counsel informed defense counsel that plaintiff was abandoning his failure-to-warn claim. This is attested to by the fact that plaintiffs trial brief did not set forth failure to warn as one of his theories. That such is the case is further demonstrated by defendants’ trial brief which stated:
Although Plaintiff has pled a claim under [O.R.C. Section 2307.76] asserting that the 1993 Volvo 850 GLT was defective because it lacked adequate warnings and instructions, counsel for Plaintiff has advised the undersigned that he does not intend for this claim to be submitted to the jury.
Perhaps of greater significance is the fact that the parties had an agreed-upon statement read to the jury during voir dire which made no mention of a failure-to-warn theory. The parties, in effect, stipulated to drop the failure-to-warn claim. The majority references the fact that the plaintiff did not amend his complaint; however, that is only done, if at all, if a claim is being added. To drop a claim there is no need to formally amend the complaint in writing. Defendants proceeded during trial on the basis of the failure-to-warn claim no longer being in the case. It was entirely appropriate for the defendants to do so. It is hard to conceive of a clearer case of waiver than is presented by the record before us on appeal.1

. In response to my dissent, footnote four has been added to the majority opinion. In my view the footnote is non-responsive. The issue is not what was in the pretrial order, but rather the specific additional actions taken by plaintiff’s counsel unequivocally waiving the failure-to-wam claim.